Citation Nr: 0626630	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  94-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for diabetic peripheral neuropathy, right upper 
extremity, for the period from December 20, 2000 to January 
21, 2002.

3.  Entitlement to a disability rating in excess of 30 
percent for diabetic peripheral neuropathy, right upper 
extremity, for the period from January 22, 2002 to present.

4.  Entitlement to a disability rating in excess of 10 
percent for diabetic peripheral neuropathy, left upper 
extremity, for the period from December 20, 2000 to January 
21, 2002.

5.  Entitlement to a disability rating in excess of 20 
percent for diabetic peripheral neuropathy, left upper 
extremity, for the period from January 22, 2002 to present.

6.  Entitlement to a disability rating in excess of 10 
percent for diabetic peripheral neuropathy, right lower 
extremity, for the period from December 20, 2000 to January 
21, 2002.

7.  Entitlement to a disability rating in excess of 30 
percent for diabetic peripheral neuropathy, right lower 
extremity, for the period from January 22, 2002 to present.

8.  Entitlement to a disability rating in excess of 10 
percent for diabetic peripheral neuropathy, left lower 
extremity, for the period from December 20, 2000 to January 
21, 2002.

9.  Entitlement to a disability rating in excess of 30 
percent for diabetic peripheral neuropathy, left lower 
extremity, for the period from January 22, 2002 to present.

10.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

(The issue of entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period from March 13, 1993 to January 13, 1998, which is also 
on appeal, will be addressed in a separate Board decision.).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran appears to be represented by 
The American Legion with respect to the issues covered by 
this decision.  There is a signed VA Form 23-22 "Appointment 
of Veterans Service Organization as Claimant's 
Representative" dated in September 1985 which appoints The 
American Legion as the veteran's representative.  There is no 
documentation of record which revokes this power of attorney.  
However, the veteran is currently represented by a private 
attorney in an appeal for a higher rating for his service-
connected PTSD.  The latter issue was the subject of a Board 
decision that was vacated by the Court of Appeals for 
Veterans Claims and, as noted on the title page of this 
decision, the claim for an increased rating for PTSD will be 
addressed in a separate Board decision as it involves a 
different representative.  Pursuant to 38 C.F.R. § 20.601 
(2005), a claim may be prosecuted by only one recognized 
organization, attorney, agent or other person properly 
designated to represent a veteran in claims before the Board.  

The most recent supplemental statement of the case issued 
March 2006 addressed all issues.  It appears that the private 
attorney received a copy of this supplemental statement of 
the case; however, it is unclear if The American Legion has 
received a copy.  Additionally, the Board notes that there is 
no VA Form 646 "Statement of Accredited Representation in 
Appealed Case" on file with respect to the issues covered in 
this decision.  Therefore, in order to comply with 
fundamental due process of law, the Board finds that these 
issues must be remanded to the Regional Office to provide the 
veteran's representative with a copy of the March 2006 
supplemental statement of the case and a chance to respond 
with additional evidence and written argument.

Additionally, with respect to the veteran's application for 
entitlement to special monthly compensation (SMC), the Board 
notes at the outset that SMC at the housebound rate was 
granted by the RO during this appeal.  See SSOC issued in 
March 2006.  Since SMC based upon aid and attendance is the 
greater benefit, that issue remains in appellate status.  In 
addressing this latter issue, the Board finds that, although 
there are numerous examinations of record assessing the 
severity of the veteran's service-connected disabilities, 
there is no examination report which addresses the 
limitations on the veteran's daily activities as a result of 
these disabilities.  Accordingly, a more current and thorough 
aid and attendance examination is warranted.  Se 38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
While the issues addressed in this remand are for higher 
ratings rather than to establish service connection (the 
latter issue was involved in Dingess/Hartman), since this 
case must be remanded for the development noted above, the 
AMC/RO should ensure compliance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an explanation as to 
the information or evidence needed to establish disability 
ratings and effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman, supra.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send a copy of the 
March 2006 supplemental statement of the 
case to the veteran's representative at 
The American Legion and allow appropriate 
time for response.

2..The AMC/RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The veteran should be scheduled for a 
VA aid and attendance examination.  The 
claims file should be made available to 
the examiner for his or her review.  
Following the review of the relevant 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner should be asked 
to determine whether the veteran's 
service-connected PTSD, Type II diabetes 
mellitus, diabetic peripheral neuropathy 
of the upper and lower extremities, and 
bilateral cataracts cause him to need the 
assistance of another person to dress or 
undress himself; keep himself ordinarily 
clean and presentable; feed himself 
(including whether this is affected by 
loss of coordination of upper extremities 
or through extreme weakness); and attend 
to the wants of nature.  The examiner 
should also determine whether the 
veteran's service-connected PTSD, Type II 
diabetes mellitus, diabetic peripheral 
neuropathy of the upper and lower 
extremities, and bilateral cataracts 
cause any incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his or her 
daily environment; and whether such 
disabilities necessitate a frequent need 
of adjustment of any special prosthetic 
or orthopedic appliances which by reason 
of the particular disability cannot be 
done without aid (this will not include 
the adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.)

4.  The RO should then review the 
expanded record and reajudicate the 
claims for increased ratings for the 
veteran's service-connected Type II 
diabetes mellitus, diabetic peripheral 
neuropathy of the upper and lower 
extremities, and entitlement to SMC based 
upon the need for aid and attendance.  
(As noted above, the veteran's appeal for 
an increased rating for his service-
connected PTSD is the subject of a 
separate decision as the veteran is 
represented by an attorney for that 
appeal that has been returned to the 
Board by the Court of Appeals for 
Veterans Claims.)  If any of these 
benefits sought on appeal remains denied 
or are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


